Order entered September 25, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01211-CV

                            OPTIMAL BLUE, L.L.C., Appellant

                                              V.

                        VANTAGE PRODUCTION, L.L.C., Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02838-2014

                                          ORDER
        Before the Court is Appellee’s Unopposed Emergency Motion to Seal. Pursuant to rule

52.10 of the Texas Rules of Appellate Procedure, we ORDER the Clerk to treat Exhibits A-17,

A-18, A-19, A-20, A-21, A-22, A-23, A-24, A-25, A-26, and A-27 located under Tab 7 of the

record filed in support of Appellant’s Motion for Emergency Temporary Relief as a confidential

file.

        This order shall remain in effect for a period of twenty-one days from the date of this

order to allow the parties to seek and obtain from the trial court a sealing order that complies

with rule 76a of the Texas Rules of Civil Procedure. Upon the expiration of twenty-one days

from the date of this order, the Clerk shall make all documents filed in this case publicly
accessible unless either party has obtained from the trial court a sealing order that complies with

rule 76a of the Texas Rules of Civil Procedure.


                                                     /s/    MICHAEL J. O'NEILL
                                                            JUSTICE